Citation Nr: 1105182	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to June 2005.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin (RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for anxiety-
depressive disorder with sleep fragmentation due to periodic leg 
movements in sleep, rated as 50 percent disabling; 
acromioclavicular joint arthritis of the right shoulder, rated as 
20 percent disabling; acromioclavicular joint arthritis of the 
left shoulder, rated as 10 percent disabling; right knee 
traumatic arthritis, rated as 10 percent disabling; plantar 
fasciitis of the right foot, rated as 10 percent disabling; 
plantar fasciitis and residuals of Morton's neuroma excision of 
the left foot, rated as 10 percent disabling; scar, residuals of 
Morton's neuroma excision of the left foot, rated as 10 percent 
disabling; flexor tendon ganglion of the right index finger, 
rated as noncompensable; residuals of fracture of the left thumb 
and 1st metacarpophalangeal joint, rated as noncompensable; 
status post rhinoplasty, rated as noncompensable; and scar, 
status post lipoma excision of the right shoulder, rated as 
noncompensable.

2.  The Veteran is not precluded from securing or following 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSION OF LAW

A total disability rating for compensation purposes based on 
individual unemployability (TDIU) is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

In January 2008, the Board determined that the present claim of 
entitlement to TDIU was reasonably raised by the evidence of 
record.  The RO sent the Veteran a January 2008 letter advising 
the Veteran of what evidence was required to substantiate his 
claim for TDIU.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the Dingess requirements, the RO's 
January 2008 letter provided the Veteran with notice of what type 
of information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
treatment records and his identified VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the 
Veteran with multiple VA examinations to ascertain the current 
severity of his service-connected disabilities.  Additionally, a 
medical opinion sufficient for adjudication purposes was obtained 
in connection with the TDIU claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").

The Veteran contends that his service-connected disabilities 
render him unemployable, thus warranting a TDIU.  Total 
disability is considered to exist when the evidence shows that 
the veteran is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining substantially 
gainful employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are 
granted only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retention of substantially gainful employment.  38 C.F.R. § 
4.16(a).  The relevant issue is not whether the veteran is 
unemployed or has difficulty obtaining employment, but whether 
the veteran can perform the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A total disability rating may be assigned, where the schedular 
rating is less than total, where, if there is only one 
disability, the disability is rated at 60 percent or more, or 
where, if there are two or more disabilities, at least one 
disability is rated 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  For the purposes of determining 
whether one 60 percent disability or one 40 percent disability 
exists, the following are considered one disability:  1) 
disabilities of both upper or lower extremities, including the 
application of the bilateral factor; 2) disabilities from a 
common etiology or a single accident; 3) disabilities affecting a 
single body system; 4) multiple injuries incurred in action; or 
5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 
4.16(a).

In this case, service connection is in effect for anxiety-
depressive disorder with sleep fragmentation due to periodic leg 
movements in sleep, rated as 50 percent disabling; 
acromioclavicular joint arthritis of the right shoulder, rated as 
20 percent disabling; acromioclavicular joint arthritis of the 
left shoulder, rated as 10 percent disabling; right knee 
traumatic arthritis, rated as 10 percent disabling; plantar 
fasciitis of the right foot, rated as 10 percent disabling; 
plantar fasciitis and residuals of Morton's neuroma excision of 
the left foot, rated as 10 percent disabling; scar, residuals of 
Morton's neuroma excision of the left foot, rated as 10 percent 
disabling; flexor tendon ganglion of the right index finger, 
rated as noncompensable; residuals of fracture of the left thumb 
and 1st metacarpophalangeal joint, rated as noncompensable; 
status post rhinoplasty, rated as noncompensable; and scar, 
status post lipoma excision of the right shoulder, rated as 
noncompensable.  From June 12, 2007, the Veteran's combined 
evaluation is 80 percent.  38 C.F.R. § 4.25 (2010).  Thus, the 
record indicates that the Veteran meets the schedular criteria 
listed in 4.16(a).  

However, for the veteran to prevail on his claim for TDIU, the 
record must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his education 
and occupational experience.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, 4 Vet. App. at 363.  
Advancing age, any impairment caused by conditions that are not 
service-connected, and prior unemployability status must be 
disregarded when determining whether a veteran currently is 
unemployable.  38 C.F.R. § 4.16(a).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

In an August 2005 VA psychiatric examination report, the Veteran 
reported that he completed 4 years of college earning a 
bachelor's degree in accounting and also earned some credits for 
master's degree.  Following his graduation from college, he 
started his career in the U.S. Army, served 20 years, and had 
been unemployed since his retirement from the Army in June 2005.  
The Veteran stated that he had been taking time getting 
readjusted to civilian life, but that he might eventually look 
for part-time work, and was considering substitute teaching.  He 
had some social contact through relatives, although generally he 
was not very socially active.  He played on a local softball team 
and stayed busy doing yard work, exercising, and working on his 
hobby in sports collectible.

In an October 2005 VA general medical examination report, the 
Veteran reported that he retired from his last occupation as a 
finance officer in the U.S. Army in June 2005 due to eligibility 
by age or duration of work.  

In a June 2007 VA psychiatric examination report, the Veteran 
reported that he worked about 30 hours a week easily selling 
sports memorabilia on the internet and at shows.  He stated that 
he conducted 38 shows in the previous year, often traveling a 
long distance.  He played softball and volunteered as a wrestling 
coach at a local high school.  The examiner reported that 
evaluation indicated a high degree of general activity, including 
some in quite publicly responsible situations, such as being a 
wrestling coach.  The examiner found that the Veteran was quite 
functional in that regard, without any medication or 
psychotherapy.  The examiner noted overall, the Veteran's 
psychiatric signs and symptoms were transient and mild and 
decreased work efficiency or ability to perform occupational 
tasks only during periods of significant stress.

In a February 2008 notice of disagreement, the Veteran reported 
that he had not been employed since his retirement from military 
service in June 2005.  He reported volunteering at a local high 
school and trading sports memorabilia.

In a VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability, received in February 2008, the Veteran 
reported that his last employment was in the U.S. Army as a 
finance officer.  The Veteran reported he had completed four 
years of college.  He reported that he had become too disabled to 
work in June 2005.  The Veteran further indicated that he did not 
leave his last job because of disability.

In August 2008, the Veteran was afforded a VA examination to 
determine the current severity of his service-connected 
psychiatric disability.  The VA examiner stated that the claims 
file was reviewed.  The Veteran reported working part-time as a 
church secretary.  He worked approximately 3 to 10 hours per 
week.  He was also engaged in trading sports memorabilia.  He 
worked at home preparing for sports card memorabilia shows.  He 
had some difficulty reading books although he occasionally read 
short articles on the internet.  The Veteran stated that he felt 
work was made difficult for him as he did not feel like going in 
to do any work activities.  He denied having any problems with 
supervisors or coworkers, but suggested that he had little 
contact with others.  The Veteran indicated that he had no desire 
to work full time and felt that he would struggle with any type 
of full time work activity.  The diagnosis was mild anxiety 
disorder.  The VA psychologist stated that the Veteran was 
competent for VA purposes and was capable of managing his own 
benefit payments in his own best interest at the present time.

The Veteran underwent another VA examination in August 2008 to 
determine the current severity of his service-connected foot, 
joint, and nose disabilities.  The Veteran reported currently 
working as a church secretary part-time for less than a year and 
that he lost no time from work during the previous year as he set 
his own schedule.  The examiner found that the Veteran's service-
connected residuals of excision of Morton's neuroma of the left 
foot with asymptomatic scar had no significant effects on 
occupational activities.  The examiner also found that the 
Veteran's service-connected left shoulder acromioclavicular joint 
arthritis had no significant effects on occupational or daily 
activities.  The Veteran stated that with pain there was a 
problem with all activities of daily living, but without pain 
there was no problem at all.  As to the Veteran's status post 
rhinoplasty for deviated septum, there were no significant 
effects on occupational activities as the Veteran was able to 
breathe through either side of his nose without problem.

In a September 2008 addendum, the August 2008 VA examiner stated 
that as per the Veteran's admission at the August 2008 VA 
examination, there was no increase in the severity of the 
Veteran's service-connected acromioclavicular joint arthritis of 
the right shoulder, traumatic arthritis of the right knee, 
bilateral plantar fasciitis, limitation of movement of the left 
thumb, and loss of motion of the left index finger.  It was noted 
that the Veteran was currently working as a church secretary and 
admitted that none of the above conditions interfered with his 
ability to do his job.  The Veteran also admitted that his left 
shoulder acromioclavicular arthritis, scar on the left foot, and 
residuals of Morton's neuroma excision of the left foot had no 
significant effect on his occupation.  He reported pain 
associated with his left shoulder condition and left foot scar 
from the Morton's neuroma excision, but admitted that it was 
completely relieved by Tylenol and rest.  In relative to the 
Veteran's residuals of rhinoplasty for deviation of septum, the 
examiner stated that the Veteran was able to breathe through both 
sides of his nose without difficulty, i.e., his  nasal 
examination was normal and that the Veteran had sought no 
treatment for this condition since his last VA examination in 
November 2007.  The examiner concluded

After review of the pertinent records, and 
based on the exam[ination] findings, this 
examiner opines that the above [service-
connected] conditions do not result in 
[the Veteran] being unemployable.  His 
[service-connected] conditions (right 
shoulder acromioclavicular arthritis, left 
shoulder arthritis, right knee traumatic 
arthritis, bilateral plantar fasciitis, 
asymptomatic scar over site of excision of 
Morton's neuroma [of the] left foot, left 
thumb and index finger condition) might 
steer him away from doing heavy manual 
labor, but are not so vocationally 
limiting that he is unemployable.

He is certainly able, and is currently 
doing, a sedentary job.  He might even be 
able to do a light physical labor job.  
The only medication he is currently taking 
for the above listed conditions is 
[T]ylenol, and that would not make him 
drowsy or unable to work either.  

In September 2008, an opinion was requested from the August 2008 
VA examining psychologist regarding the unemployability due to 
the Veteran' service-connected disability.  The VA psychologist 
noted that the Veteran's reported work history had been 
characterized by a fairly sustained patter of employment, to 
include 20 years of military service.  The examiner noted that 
the level of complexity and the skills of the jobs described 
appeared to be of high complexity and skill.  The Veteran 
indicated that he was working only minimally at the present time 
and had retired from the military.  The Veteran's education 
history was characterized by his highest level of educational 
attainment being at a university level.  The examiner stated that 
as the level of educational attainments increased, there was 
correspondingly an increase in vocational self-directed 
opportunities; therefore, the Veteran had numerous employment 
opportunities.  

The examiner stated that the Veteran described medical problems 
that could create challenges to employment, to include a flat 
foot condition and limited motion of the arm and knee.  
Additionally, during the August 2008 assessment, the Veteran 
described that he was functioning on a more restricted level, 
most evidently in descriptions suggesting lower or limited social 
contact, although there was no active avoidance or withdrawal.  
The examiner found that the Veteran's range of general activities 
was within a broad range of normality and did not reflect a 
significant deviation from typical, which the examiner stated had 
significant relevance related to the employability of the 
Veteran.

The general cognitive functioning of the Veteran was within a 
normal range.  Although the Veteran had difficulty in some 
aspects of his social interactions, and his global assessment of 
functioning score suggested mild impairment, his prognosis was 
seen as guarded.  His competency was satisfactory.  While the 
Veteran's psychiatric symptoms had potential to create 
interference or impose work restrictions in work areas, the 
examiner stated that there was no significant interference that 
would create problems with sedentary jobs, jobs requiring light 
or heavy manual labor, jobs with little or much cognition, or 
jobs with more social or collegial contact.  

The examiner found that the Veteran's current medication used for 
his service-connected disabilities had a modest impact upon the 
interference with work and that his expressed motivation to seek 
appropriate medical and psychotherapeutic contact for treatment 
for his symptoms suggested the presence of a personal choice that 
had positive relevance for his vocational adjustment.  The 
examiner concluded

[T]he Veteran's capacity for work without 
regard to his age or nonservice-connected 
disabilities was good.  It is further the 
opinion [of the examiner], held to a 
reasonable degree of psychological 
certainty, that the Veteran's symptoms 
related [to] his service connected 
disability do not create a significant 
enough interference with his capacity to 
obtain and maintain work. 

A November 2008 VA mental health report noted that the Veteran 
had to cancel an appointment because there was the grand opening 
of his new sports card business.


In this case, the Board finds that the Veteran's service-
connected disabilities have not been shown to preclude employment 
consistent with his education and occupational experience.  The 
record reflects that the Veteran retired from his last full-time 
as a finance office in the U.S. Army in June 2005.  Although on 
his VA Form 21-8940, he reported that he had become too disabled 
to work in June 2005, he further indicated that he did not leave 
his last job because of disability.  The October 2005 VA general 
medical examination report indicated that the Veteran retired due 
to eligibility by age or duration of work.  The September 2008 VA 
medical opinion suggests that the Veteran's work history over 20 
years has been characterized by sustained pattern of employment 
until he retired in 2005.

Subsequent to his retirement from the military, the Veteran has 
been working part-time as a church secretary since as late as 
August 2008.  He has also engaged himself in commercial 
activities, such as trading sports memorabilia, and most recently 
he started a new sports card business.  The record also reflects 
that the Veteran has been engaged in various social activities, 
such as playing softball on a local team and volunteering as a 
wrestling coach at a local high school.

The Board considered that the Veteran has various service-
connected disabilities that could potentially affect his ability 
to perform work activities.  However, the medical evidence of 
record demonstrates that the Veteran's service-connected 
disabilities do not render the Veteran unemployable.  On the 
August 2008 VA examination, the Veteran admitted that his 
service-connected bilateral shoulder, right knee, bilateral foot, 
and nose disabilities did not interfere with his ability to 
perform his job.  Further, the September 2008 VA examiner 
indicated that although the Veteran's service-connected 
disabilities might steer him away from doing heavy manual labor, 
but were not so vocationally limiting that he was unemployable.  
The examiner specifically stated "[the Veteran] is certainly 
able, and is currently doing, a sedentary job.  He might even be 
able to do a light physical labor job."  While the Veteran 
reported pain associated with his service-connected disabilities 
affect his daily activities of living, he also admitted that the 
pain was completely relieved by Tylenol and rest.  Additionally, 
the September 2008 VA examiner stated that the medication would 
not make the Veteran drowsy or unable to work.

Furthermore, as for his psychiatric disability's effect on the 
Veteran's employability, both the June 2007 and September 2008 VA 
examiners found that the Veteran was quite functional in 
occupational activities.  The June 2007 VA examiner found that 
the Veteran had a high degree of general activity and the 
Veteran's service-connected psychiatric symptoms were transient 
and mild and his work efficiency or ability to perform 
occupational tasks decreased only during periods of significant 
stress.  The September 2008 VA examiner concluded with "a 
reasonable degree of psychological certainty" that the Veteran's 
symptoms related to his service-connected psychiatric disability 
do not create a significant enough interference with capacity to 
obtain and maintain work.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  As such, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, TDIU is not warranted.


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


